Citation Nr: 1502081	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for left thumb metacarpophalangeal (MCP) joint and scaphoid osteoarthritis, including on an extraschedular basis.

2.  Entitlement to an initial rating greater than 10 percent for right wrist osteoarthritis, including on an extraschedular basis.

3.  Entitlement to an initial rating greater than 20 percent for low back strain.

4.  Entitlement to an initial compensable rating for right ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to January 2011, including in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted, in pertinent part, the Veteran's claims of service connection for left thumb MCP joint and scaphoid osteoarthritis, assigning a zero percent rating effective February 1, 2011, right wrist osteoarthritis, assigning a 10 percent rating effective February 1, 2011, low back strain, assigning a 10 percent rating effective February 1, 2011, and for right ear hearing loss, assigning a zero percent (non-compensable) rating effective February 1, 2011.  The Veteran disagreed with this decision in August 2011, seeking higher initial ratings for each of these service-connected disabilities.  He perfected a timely appeal in July 2012.

In a February 2013 rating decision, the RO assigned higher initial 20 percent ratings effective February 1, 2011, for the Veteran's service-connected left thumb MCP joint and scaphoid osteoarthritis and for his service-connected low back strain.  Having reviewed the record evidence, the Board finds that the issues on appeal are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  The Board notes that, because this is a Virtual VA paperless appeal, the RO in Salt Lake City, Utah, retains jurisdiction in this appeal.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

In light of Rice, the Board may infer a claim for a TDIU due exclusively to service-connected low back strain because that is one of the underlying disabilities (for a higher initial rating) at issue in this appeal.  To the extent that the Veteran wishes to raise a claim for a TDIU based on more than just his service-connected low back strain, he is invited to file such a claim at the RO in Salt Lake City, Utah (the RO of jurisdiction in this Virtual VA paperless appeal).  

The Veteran's TDIU claim due exclusively to service-connected low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Salt Lake City, Utah).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected left thumb MCP joint and scaphoid osteoarthritis is manifested by, at worst, a gap of more than 2 inches (5.1 centimeters (cm) between the thumb pad and the fingers and complaints of constant pain.

2.  The record evidence shows that the Veteran's service-connected right wrist osteoarthritis is manifested by, at worst, dorsiflexion limited to 24 degrees and complaints of pain.

3.  The record evidence shows that the Veteran's service-connected low back strain is manifested by, at worst, forward flexion limited to 37 degrees, guarding and muscle spasm not great enough to result in an abnormal gait or spinal contour, no radiculopathy, and an incapacitating episode of intervertebral disc syndrome (IVDS) lasting less than 1 week in the previous year.

4.  The record evidence shows that the Veteran's right ear hearing loss is assigned a Roman numeral of I.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for left MCP joint and scaphoid osteoarthritis have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2014).

2.  The criteria for an initial rating greater than 10 percent for right wrist osteoarthritis have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2014).

3.  The criteria for an initial rating greater than 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243-5242 (2014).

4.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.85, Tables VI and VII, 4.86, DC 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for left thumb MCP joint and scaphoid osteoarthritis, right wrist osteoarthritis, low back strain, and right ear hearing loss are "downstream" elements of the RO's grant of service connection for each of these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2010, prior to the Veteran's separation from service in January 2011, VA notified the Veteran as part of the Benefits Delivery at Discharge program (now known as the Pre-Discharge Program or Joint VA/Department of Defense Disability Evaluation System (DES)) of the information and evidence needed to substantiate and complete the service connection claims for these disabilities, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The September 2010 VCAA notice was provided to the Veteran prior to the currently appealed rating decision issued in June 2011; thus, this notice was timely.  Because all of the Veteran's higher initial rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because these claims concern an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issues of service connection for the claimed disabilities, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA specifically notified the RO in August 2012 that the Veteran was not in receipt of SSA disability benefits.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected disabilities currently on appeal.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claims

The Veteran contends that his service-connected left thumb MCP joint and scaphoid osteoarthritis, right wrist osteoarthritis, low back strain, and right ear hearing loss all are more disabling than currently evaluated.  He specifically contends that he has trouble gripping items with his left hand due to his left thumb osteoarthritis, his right wrist is painful, his low back strain prevents him from lifting heavy objects, and he has difficulty hearing conversations due to his right ear hearing loss.


Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left thumb MCP joint and scaphoid osteoarthritis currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5228 (limitation of motion of the thumb).  See 38 C.F.R. § 4.71a, DC 5228 (2014).  A maximum 20 percent rating is assigned under DC 5228 for limitation of motion of the thumb with a gap of more than 2 inches (5.1 cm) between the thumb and the fingers with the thumb attempting to oppose the fingers.  Id.

Because the Veteran currently is in receipt of the maximum disability rating available for his service-connected left thumb MCP and scaphoid osteoarthritis, other DC's for evaluating thumb disabilities must be considered.  The Board notes in this regard that, because the Veteran is right-handed, his left hand is considered his minor (non-dominant) hand.  The Board also notes in this regard that a maximum 30 percent rating is assigned under DC 5219 for unfavorable ankylosis of the thumb and any finger of the minor hand.  See 38 C.F.R. § 4.71a, DC 5219 (2014).  A maximum 30 percent rating is assigned under DC 5222 for favorable ankylosis of the thumb and any 2 fingers of the minor hand.  See 38 C.F.R. § 4.71a, DC 5222 (2014).  A maximum 40 percent rating is assigned under DC 5218 for unfavorable ankylosis of the thumb and any 2 fingers of the minor hand.  See 38 C.F.R. § 4.71a, DC 5218 (2014).  

The Veteran's service-connected right wrist osteoarthritis currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the wrist).  See 38 C.F.R. § 4.71a, DC 5215 (2014).  A maximum 10 percent rating is assigned under DC 5215 for limitation of motion of the wrist with dorsiflexion less than 10 degrees.  Id.

Because the Veteran currently is in receipt of the maximum disability rating available for his service-connected right wrist osteoarthritis, other DC's for evaluating wrist disabilities must be considered.  The Board notes in this regard that, because the Veteran is right-handed, his right wrist is considered his major (or dominant) wrist.  The Board also notes in this regard that a 30 percent rating is assigned under DC 5214 for favorable ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion.  A higher 40 percent rating is assigned under DC 5214 for ankylosis of the major wrist in any other position except favorable.  A maximum 50 percent rating is assigned under DC 5214 for unfavorable ankylosis of the major wrist in any degree of palmar flexion or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, DC 5214 (2014).

The Veteran's service-connected low back strain currently is evaluated as 20 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5243-5242 (intervertebral disc syndrome-degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5243-5242 (2014).  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  The lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's service-connected right ear hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.85, Tables VI and VII.  See 38 C.F.R. § 4.85, Tables VI, VII (2014).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities currently on appeal, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities currently on appeal, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in November 1988 prior to his entry on to active service, clinical evaluation was normal.  The Veteran denied all relevant pre-service medical history.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
30
25
LEFT
25
10
5
10
10

On the authorized audiological evaluation in August 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
40
30
LEFT
20
10
5
10
10

On the authorized audiological evaluation in January 1990, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
30
35
25
LEFT
30
10
0
10
0

On the authorized audiological evaluation in March 1991, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
45
LEFT
20
10
0
5
20

The Veteran was placed on a permanent physical profile later in March 1991 for "Unilateral (right) broad frequency mild to moderate mixed hearing loss."  The Veteran's duties were limited to assignments where he was not exposed to noise in excess of 85 decibels (dB) "without use of properly fitted hearing protection."  An annual hearing test was required.  The Veteran was not limited on physical training.

On the authorized audiological evaluation in November 1996, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
55
35
LEFT
30
10
10
15
10

On outpatient treatment in March 1997, the Veteran complained of low back pain which radiated to his legs when he bent over.  He denied any back injury.  A history of back pain was noted.  Objective examination showed a full range of motion, reported pain in the center of his lower back when performing straight leg raising at 90 degrees, no costovertebral angle tenderness, and tenderness to palpation at L4-L5.  The assessment was lumbar strain/sprain.

In July 1997, the Veteran complained of low back pain since earlier that morning.  He denied any trauma.  Objective examination showed he was slightly bent when he walked, tenderness to palpation of the lower back along the spine, and a full range of motion with pain.  The assessment was a possible muscle pull.

In October 1997, the Veteran complained of low back pain.  Objective examination showed a full range of motion with pain and tenderness to palpation.  The assessment was low back pain with radiculopathy.

Audiometric testing later in October 1997 showed 100 percent speech discrimination scores in both ears.  An in-service audiologist stated that the Veteran had a mild conductive hearing loss in the right ear.

On the authorized audiological evaluation in October 1999, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
40
35
40
LEFT
25
15
10
15
10

The audiologist's assessment included mild to moderate conductive hearing loss in the right ear.

On outpatient treatment in February 2001, the Veteran complained that he had pulled a muscle in his lower back.  Physical examination showed diffuse lumbar tenderness to palpation.  The assessment was lumbar strain.

On the authorized audiological evaluation in March 2003, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
35
25
LEFT
35
20
20
40
20

On outpatient treatment in December 2006, the Veteran complained of low back pain since the previous night.  Physical examination showed tenderness to palpation and muscle spasms of the lower back, right worse than left.  The assessment was lumbar back strain, likely re-injury of old sprain/strain.  On subsequent outpatient treatment later in December 2006, it was noted that audiometric testing showed severe/moderate conductive hearing loss with mild low frequency sensorineural hearing loss in the right ear.

X-rays of the right hand taken in February 2007 showed degenerative changes at the radiocarpal joint and at the first MCP joint.  X-rays of the left hand taken in February 2007 showed mild degenerative changes of the first carpometacarpal joint and first MCP joint.  The radiologist's impression was degenerative joint disease.

The Veteran was placed on a permanent physical profile in April 2007 for, among other things, right wrist and left hand arthritis and severe/moderate hearing loss in the right ear.

On the authorized audiological evaluation in July 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
40
45
50
LEFT
25
15
10
15
10

On outpatient treatment in February 2009, it was noted that the Veteran had a scapholunate advanced collapse (SLAC)-type deformity to the right wrist in the radial lunate joint area and carpal metacarpal (CMC) joint arthritis in the left hand.  The Veteran wore a right wrist splint.  Physical examination showed mild stiffness to the right wrist, CMC joint area tenderness in the left wrist, crepitus of the left upper extremity, intact sensation to light touch of the bilateral upper extremities, and a full range of motion in the bilateral digits and elbows.  X-rays showed moderate CMC arthritis in the left wrist.  The assessment was left thumb carpometacarpal arthritis and right wrist pain/SLAC-type deformity in the radiolunate joint area of the right wrist.

In January 2010, the Veteran complained of back pain and discomfort in his buttocks.  Physical examination showed abnormal posture (bent over due to pain), pain down the back to the buttocks, tenderness to palpation over the bilateral sacroiliac joints, and 5/5 muscle strength.  The assessment was back strain.

On the authorized audiological evaluation in April 2010, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
45
50
40
LEFT
X
45
35
X
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.

On outpatient treatment in August 2010, the Veteran complained of left thumb and right wrist pain.  Physical examination showed tenderness to palpation at the carpal metacarpal joint of the left thumb, abnormal left thumb motion, decreased thumb flexion, and thumb pain, pain with ulnar and radial wrist movements in the right wrist and right wrist extension, an inability to move the right wrist throughout the full range of motion due to pain, and no weakness in the fingers or the hands.  X-rays of the left hand showed mildly increased osteoarthritic changes.  X-rays of the right wrist showed increased osteoarthritic changes.  The assessment was osteoarthritis of the wrist and hand.

The Veteran had right wrist surgery in November 2010.  The pre-operative and post-operative diagnosis was SLAC of the right wrist.

At a pre-discharge VA audiology examination in October 2010, the Veteran complained of difficulty hearing conversation.  The VA examiner reviewed the Veteran's service personnel records which he had brought with him to the examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
65
55
50
50
LEFT
20
25
20
10
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The diagnoses included severe to moderate conductive hearing loss in the right ear.

At a pre-discharge VA general medical examination in November 2010, the Veteran's complaints included pain in the lumbar spine and right wrist.  The Veteran rated his lumbar spine pain as 5-6/10 on a pain scale (with 10/10 being the worst imaginable pain) and stated that it occurred once a month "with normal daily activity" and lasted from 2 days to 1 week.  He also experienced bilateral buttocks pain with his lumbar spine pain.  He had difficulty walking, doing weight training, and driving a vehicle when he experienced lumbar spine pain.  The Veteran rated his right wrist pain as 3-4/10 on a pain scale and it occurred 3-4 times per month and lasted anywhere from 2-3 days.  He wore a right wrist brace when he was in pain.  Physical examination showed he was right-hand dominant, normal posture and gait, equal muscle strength bilaterally, no wrist ankylosis, tenderness to palpation on circumference of the right wrist "that flinches on palpation of the right wrist," and tenderness to palpation of the left first MCP joint.  Range of motion testing of the lumbar spine showed flexion to 90 degrees with pain (rated 2-3/10 on a pain scale) throughout, extension to 30 degrees with pain (rated 1-2/10 on a pain scale) throughout, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally with pain (rated 1-2/10 on a pain scale) throughout.  Range of motion testing of the right wrist showed palmar flexion to 25 degrees, dorsiflexion to 55 degrees, radial deviation to 10 degrees, and ulnar deviation to 25 degrees with pain rated as 5/10 throughout all ranges of motion.  X-rays of the right wrist taken in April 2010 showed osteoarthritis.  X-rays of the left hand taken in April 2010 showed osteoarthritis in the first MCP joint and scaphoid.  The diagnoses included left hand osteoarthritis at the first MCP joint and scaphoid, right wrist strain and osteoarthritis, and low back strain.

The post-service evidence shows that, on private outpatient treatment in July 2011, the Veteran complained of severe low back pain.  A 15-year history of intermittent low back pain was noted.  He denied any radiation, numbness, tingling, or changes in bowel or bladder habits.  Physical examination showed tenderness to palpation and spasms in the bilateral paraspinal regions and no costovertebral angle tenderness, and negative straight leg raising.  The assessment was lumbago and muscle spasm.

Private x-rays of the lumbosacral spine taken in August 2011 showed moderately severe lumbar spondylosis and degenerative disc disease.

On VA audiology examination in October 2012, the Veteran complained of total hearing loss in the right ear.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
60
50
50
40
LEFT
20
25
20
15
5

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA audiologist stated that, in comparison with the Veteran's previous audiometric testing results, his hearing loss "has remained essentially unchanged."  The diagnoses included severe rising to mild conductive hearing loss in the right ear.

On VA back (thoracolumbar spine) Disability Benefits Questionnaire (DBQ) in January 2013, the Veteran's complaints included worsening low back pain since his most recent VA examination in October 2010.  He also reported spontaneous flare-ups of low back pain.  Range of motion testing showed flexion to 38 degrees with objective evidence of painful motion at 38 degrees, extension to 12 degrees with objective evidence of painful motion at 12 degrees, lateral flexion to 17 degrees in each direction with objective evidence of painful motion at 17 degrees in each direction, and lateral rotation to 25 degrees in each direction with objective evidence of painful motion at 25 degrees in each direction.  There was additional limitation of motion following repetitive range of motion testing with flexion limited to 37 degrees.  Physical examination showed tenderness to palpation of the joints of the thoracolumbar spine, guarding and/or muscle spasm of the thoracolumbar spine but not severe enough to result in abnormal gait or spinal contour, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes in the knees, hypoactive deep tendon reflexes in the ankles, normal sensation, negative straight leg raising, no radiculopathy, and a reported episode of IVDS in the past year which had lasted for less than 1 week.  X-rays showed arthritis.  A magnetic resonance imaging (MRI) scan of the lumbar spine was reviewed and showed multi-level degenerative changes "predominantly effecting the lower lumbar region."  The VA examiner stated that the Veteran's low back strain impacted his ability to work by limiting his bending, lifting, carrying, and prolonged standing and walking.  The diagnoses were degenerative disc disease of the lumbar spine and degenerative joint disease of the lumbar spine.

On VA hand and finger conditions DBQ in January 2013, the Veteran complained of worsening left thumb pain since his most recent VA examination in October 2010.  His left thumb pain was constant "worse with gripping and during cold weather."  He denied any flare-ups.  Range of motion testing of the left hand showed a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with pain beginning at a gap of 1-2 inches, no gap between the fingers and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm to the fingertips, and no limitation of extension or evidence of painful motion of the index or long finger.  There was no additional limitation of motion for any of the fingers or thumb following repetitive testing.  Physical examination showed tenderness to palpation of the left hand, 5/5 hand grip, and no ankylosis of the thumb or fingers.  X-rays showed degenerative or traumatic arthritis in multiple joints of the left hand.  The diagnosis was osteoarthrosis of the left hand.

On VA wrist conditions DBQ in January 2013, the Veteran complained of ongoing wrist pain.  A history of right wrist surgery in October 2011 and in June and October 2012 was noted.  He denied any flare-ups.  Range of motion testing of the right wrist showed palmar flexion to 23 degrees with objective evidence of painful motion beginning at 12 degrees, dorsiflexion to 24 degrees with objective evidence of painful motion beginning at 24 degrees.  There was additional limitation of motion following repetitive testing.  Physical examination showed 5/5 muscle strength, no wrist ankylosis, residual right wrist scars and limited motion due to arthroscopic or other wrist surgery, and scars that were not painful or unstable.  X-rays of the right wrist showed arthritis.  The diagnosis was right wrist fracture.


Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating greater than 20 percent for left thumb MCP joint and scaphoid osteoarthritis, including on an extraschedular basis.  The Veteran contends that this disability is more disabling than initially evaluated.  The Board notes in this regard that, because the Veteran currently is in receipt of the maximum disability rating available for his service-connected left thumb MCP and scaphoid osteoarthritis, other DC's for evaluating thumb disabilities must be considered.  The record evidence does not support the Veteran's assertions that his service-connected left thumb MCP joint and scaphoid osteoarthritis has worsened such that he is entitled to a higher initial rating for this disability.  It shows instead that this disability is manifested by, at worst, a gap of more than 2 inches (5.1 cm between the thumb pad and the fingers and complaints of constant pain (as seen on VA hand and finger conditions DBQ in January 2013).  The Veteran's available service treatment records clearly document complaints of and treatment for left thumb arthritis during his 22 years of active service.  The findings of a gap greater than 2 inches between the thumb pad and fingers on VA examination in January 2013 appear to be the basis for the assignment of a higher initial 20 percent rating in the February 2013 rating decision.  See 38 C.F.R. § 4.71a, DC 5228 (2014).  The record evidence does not indicate that the Veteran experiences ankylosis (whether favorable or unfavorable) of the left thumb or any other fingers of the left hand such that an initial rating greater than 20 percent is warranted under another potentially applicable DC for evaluating thumb disabilities.  See also 38 C.F.R. §§ 4.71a, DCs 5218, 5219, and 5222 (2014).  The January 2013 VA examiner specifically found no evidence of ankylosis in the thumb and all of the fingers of the Veteran's left hand.  The 20 percent rating initially assigned for the Veteran's service-connected left thumb MCP joint and scaphoid osteoarthritis also appears to compensate him adequately for his complaints of left thumb pain.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 20 percent for his service-connected left thumb MCP joint and scaphoid osteoarthritis.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent for left thumb MCP joint and scaphoid osteoarthritis are not met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for right wrist osteoarthritis, including on an extraschedular basis.  The Veteran contends that this disability has worsened.  The Board notes in this regard that, because the Veteran currently is in receipt of the maximum disability rating available for his service-connected right wrist osteoarthritis, other DC's for evaluating wrist disabilities must be considered.  The record evidence does not support the Veteran's assertions that his service-connected right wrist osteoarthritis has worsened such that he is entitled to a higher initial rating for this disability.  It shows instead that this disability is manifested by, at worst, dorsiflexion limited to 24 degrees and complaints of pain; there is no right wrist ankylosis present (as noted on VA wrist conditions DBQ in January 2013).  The Veteran's available service treatment records clearly document complaints of and treatment for right wrist arthritis during his 22 years of active service.  The post-service evidence documents continuing complaints of right wrist pain and limited motion in the right wrist.  It appears that these findings were the basis for the assignment of an initial 10 percent rating in the currently appealed rating decision.  See 38 C.F.R. § 4.71a, DC 5215 (2014).  The record evidence does not indicate that the Veteran experiences right wrist ankylosis (whether favorable or unfavorable) such that an initial rating greater than 10 percent is warranted under another potentially applicable DC for evaluating wrist disabilities.  See 38 C.F.R. §§ 4.71a, DCs 5214 (2014).  

The Board acknowledges that the Veteran had several right wrist surgeries in recent years and, as the VA examiner found in January 2013, he currently experiences residual scars (which were not painful or unstable) and limited motion due to these wrist surgeries.  Both VA examiners who evaluated the Veteran's service-connected right wrist osteoarthritis in November 2010 and in January 2013 found no ankylosis was present, as is required for a higher initial rating for a service-connected wrist disability under DC 5214.  Id.  The 10 percent rating initially assigned for the Veteran's service-connected right wrist osteoarthritis also appears to compensate him adequately for his complaints of right wrist pain.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent for his service-connected right wrist osteoarthritis.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for right wrist osteoarthritis are not met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 20 percent for low back strain.  The Veteran contends that this disability has worsened.  The record evidence does not support the Veteran's assertions regarding worsening symptomatology attributable to his service-connected low back strain.  It shows instead that this disability is manifested by, at worst, forward flexion limited to 37 degrees, guarding and muscle spasm not great enough to result in an abnormal gait or spinal contour, no radiculopathy, and an incapacitating episode of IVDS which lasted less than 1 week in the previous year (as seen on VA examination in January 2013).  The Veteran's available service treatment records clearly document complaints of and treatment for low back strain during his 22 years of active service.  The post-service evidence documents continuing complaints of low back strain and limited motion in the low back.  It appears that the January 2013 VA examination findings of limited flexion and continuing complaints of low back pain were the basis for the assignment of a higher initial 20 percent rating in the February 2013 rating decision.  See 38 C.F.R. § 4.71a, DC 5243-5242 (2014).  The record evidence does not indicate that the Veteran has 30 degrees or less of forward flexion in the thoracolumbar spine or experiences favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine as is required for an initial rating greater than 20 percent under the General Rating Formula.  Id.  The Veteran also specifically denied any bowel or bladder changes when examined for complaints of severe low back pain by a private clinician in July 2011.  And it appears that the 20 percent rating currently assigned for the Veteran's service-connected low back strain adequately compensates him for his complaints of low back pain.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 20 percent for his service-connected low back strain.  Thus, the Board finds that the criteria for an initial rating greater than 20 percent for low back strain are not met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for right ear hearing loss.  The Board notes again that the Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  The Board also notes that the Veteran's service treatment records clearly show that he experienced right ear hearing loss during his 22 years of active service.  Unfortunately, it does not appear that speech discrimination scores were provided for the Veteran's in-service audiometric testing until April 2010 so audiometric testing results dated prior to this date cannot be used to evaluate his service-connected right ear hearing loss.  A review of the April 2010 audiometric testing results indicates that the puretone threshold average for his right ear was 47.5 and his speech discrimination score was 100 percent in the right ear.  This equates to a Roman numeral of I.  See 38 C.F.R. § 4.85, Tables VI, VII (2014).  Because service connection is in effect for right ear hearing loss only, the non-service-connected left ear also is assigned a Roman numeral of I.  See 38 C.F.R. § 4.85(f) (2014).  A Roman numeral of I for hearing in both ears equates to a zero percent (non-compensable) rating under Table VII (DC 6100).  See 38 C.F.R. § 4.85, DC 6100 (2014).  Similarly, the Veteran's audiometric testing results obtained on VA examinations in October 2010 and October 2012 also result in assigning a Roman numeral of I for his service-connected right ear hearing loss.  This finding is in accord with the October 2012 VA examiner's assessment that the Veteran's service-connected right ear hearing loss was "essentially unchanged" between October 2010 and October 2012.  Again, the Veteran's non-service-connected left ear is assigned a Roman numeral of I and, as such, this equates to a zero percent (non-compensable) rating under DC 6100.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for his service-connected right ear hearing loss.  Thus, the Board finds that the criteria for an initial compensable rating for right ear hearing loss are not met.

The Board finally finds that consideration of additional staged ratings for any of the currently appealed service-connected disabilities is not warranted.  See Fenderson, 12 Vet. App. at 119.  The evidence shows that the Veteran has experienced the same level of disability due to his service-connected left thumb MCP joint and scaphoid osteoarthritis, right wrist osteoarthritis, low back strain, and right ear hearing loss throughout the appeal period.  The Veteran also was awarded higher initial ratings for his service-connected left thumb and low back disabilities in a February 2013 rating decision.  Both of these higher initial ratings were made effective as of February 1, 2011, the day after the date of his discharge from service (i.e., the entire appeal period).  Thus, the Board finds that consideration of additional staged ratings for any of the Veteran's currently appealed service-connected disabilities is not warranted.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected left thumb MCP and scaphoid joint osteoarthritis, right wrist osteoarthritis, low back strain, or right ear hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  As noted elsewhere, the Veteran currently is in receipt of the maximum schedular ratings available for his service-connected left thumb and right wrist disabilities effective February 1, 2011.  See 38 C.F.R. §§ 4.71a, DCs 5215, 5228 (2014).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected left thumb osteoarthritis, right wrist osteoarthritis, low back strain, and right ear hearing loss are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the disability ratings currently assigned for the Veteran's left thumb, right wrist, and low back disabilities effective February 1, 2011, contemplate mild to moderate disability.  This is also especially true because the zero percent (non-compensable) disability rating currently assigned for the Veteran's right ear hearing loss contemplates no disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported on private outpatient treatment in August 2011 that he was working at a job in Kuwait.  The VA audiologist stated in October 2012 that the Veteran's service-connected right ear hearing loss had no "significant effects" on his occupation.  The VA examiner stated in January 2013 that the Veteran's service-connected right wrist disability did not impact his ability to work.  The Veteran also reported on VA wrist conditions DBQ in January 2013 that he was between jobs and recently had been employed as a contractor in Kuwait.  A different VA examiner stated in January 2013 that the Veteran's service-connected low back strain limited his bending, lifting, carrying, and prolonged standing or walking.  The Veteran stated on VA back conditions DBQ in January 2013 that he had gone to the emergency room in approximately January 2011 for an exacerbation of his low back strain although a detailed review of the Veteran's voluminous medical records does not support this assertion of emergency room treatment.  And, as noted in the Introduction, a TDIU claim due exclusively to the Veteran's service-connected low back strain is being remanded to the AOJ for additional development (as discussed in more detail below).  The symptomatology associated with the Veteran's service-connected disabilities, individually or collectively, also does not merit referral to the Director, Compensation & Pension Service, under the criteria found in the Court's decision in Johnson.  See Johnson, 762 F.3d at 1362.  In summary, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met for any of the currently appealed service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 20 percent for left thumb MCP joint and scaphoid osteoarthritis, including on an extraschedular basis, is denied.

Entitlement to an initial rating greater than 10 percent for right wrist osteoarthritis, including on an extraschedular basis, is denied.

Entitlement to an initial rating greater than 20 percent for low back strain is denied.

Entitlement to an initial compensable rating for right ear hearing loss is denied.


REMAND

As noted in the Introduction, a claim for a TDIU due exclusively to the Veteran's service-connected low back strain has been inferred from a review of the record evidence.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

As noted elsewhere, on VA back (thoracolumbar spine) conditions DBQ in January 2013, the VA examiner concluded that the Veteran's service-connected low back strain impacted his ability to work.  This examiner stated that the Veteran's service-connected low back strain limited his bending, lifting, carrying, and prolonged standing or walking.

The Board notes that the Veteran's current combined disability evaluation for compensation is 80 percent effective February 1, 2011.  Service connection is in effect for status-post prostate cancer with bladder neck contracture, evaluated as 40 percent disabling February 1, 2011, and there is sufficient additional service-connected disability to bring the Veteran's combined disability rating up to 80 percent effective February 1, 2011.  Thus, the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  It is not clear from a review of the record evidence whether the Veteran currently is employed, however, as he reported on VA wrist conditions DBQ in January 2013 that he was between jobs.  In any event, the Board finds that the AOJ should address the matter of a TDIU rating, as a component of the claim for a higher initial rating for service-connected low back strain, in the first instance to avoid any prejudice to the Veteran.

Accordingly, this case is remanded for the following actions:

1.  As a component to the claim for a higher initial rating for service-connected low back strain, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Individual Unemployability, and a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Review the claims file to ensure that all of the requested development for the claim for a TDIU is completed, to the extent possible, and arrange for any additional development indicated, including a VA examination if deemed warranted.  Then, adjudicate the claim for a TDIU due exclusively to service-connected low back strain.  

3.  If any determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


